DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020; 09/28/2020; 12/29/2020; 08/19/2021; 01/13/2022 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The languages “means for scanning”, “means for determining”, and “means for identifying” use the word “means for” and has functional language “during an initial frame of two consecutive frames and for each pixel within a field-of-view”, “based on the scanning of the initial pattern of the two or more chirps”, and “based on the beat frequency associated with the initial frame”, respectively. The language “means for” is not modified by structure.
The specification describes several examples of a lidar system comprising means for, but fails to explicitly recite structure. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Terms “means for scanning”, “means for determining”, and “means for identifying” do not appear to have structure associated with it. 
Claims 18-20 are dependent to rejected claim 17; and therefore, claims 18-20 are rejected with the same reasons set forth to claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maleki et al. (US 2020/0182978; same as WO 2018/067158 in IDS).
	Regarding claims 1, 10, and 17, Maleki discloses a method, and a lidar system, the method comprising:
	scanning, by a lidar system of an automobile, during an initial frame of two consecutive frames and for each pixel within a field-of-view, an initial pattern of two or more chirps (paragraphs [0008], [0102]; e.g., scanning region may be illuminated for a partial chirp period, a single chirp period, or multiple chirp periods); It is noted that the up-chirp and the down-chirp characterizes as “during an initial frame of two consecutive frames and for each pixel within a field-of-view” as claimed;
	determining, by the lidar system, based on the scanning of the initial pattern of the two or more chirps, a beat frequency associated with the initial frame (paragraphs [0141]-[0142]; e.g., reflected optical chirp 1302 is superimposed on LO reference chirp 1300 in order to illustrate the frequency difference 1304 (i.e., the beat frequency) at a specific point in time);
	identifying, based on the beat frequency associated with the initial frame, object range and range rate information associated with the initial frame (paragraphs [0007], [0033], [0050]; e.g., optical chirp 700 includes an up-chirp portion 702 in which the frequency of the signal increases linearly with time and a down-chirp portion 704 in which the frequency of the signal decreases linearly with time. As described below, the use of this chirp pattern enables direct measurement of both the distance and velocity of reflective objects);
	scanning, by the lidar system, during a subsequent frame of the two consecutive frames and for each pixel within the field-of-view, a different pattern of one or more chirps (paragraphs [0008], [0096], [0102], [0147], [0159] see the process is repeated for an additional point and implement adaptive chirp repetition rate);
	determining, by the lidar system, based on the scanning of the different pattern of the one or more chirps, a beat frequency associated with the subsequent frame (paragraphs [0141]-[0142], [0147]);
	identifying, based on the beat frequency associated with each of the initial frame and the subsequent frame, object range and range rate information associated with the subsequent frame (paragraphs [0142]-[0143]; e.g., determine the velocity of an object based on an analysis of a reflected optical chirp in relation to an LO reference chirp …. in which two frames of data are required to calculate velocity because the object must be identified at least twice in order to calculate the shift in position of the object);
	determining, based on the object range and range rate information associated with each of the initial and subsequent frames, distance and velocity for at least one object present in the field-of-view (paragraphs [0050], [0142]-[0143]); and
	outputting, by the lidar system, the distance and velocity of the at least one object present in the field-of-view (paragraphs [0145], [0147], [0173] see display output data and notify the vehicle operator).
	Regarding claims 2 and 18, Maleki discloses the method and the system of claims 1 and 17, wherein identifying the object information associated with the subsequent frame further comprises applying a Doppler frequency determined for the initial frame as the Doppler frequency for the subsequent frame (paragraph [0086] see efficiency of doppler broadening).
	Regarding claims 3 and 19, Maleki discloses the method and the system of claims 1 and , wherein the initial pattern of two or more chirps comprises a pair of chirps (paragraphs [0005], [0007]-[0008]; see a series of optical chirps), and the subsequent pattern of one or more chirps comprises a single chirp (paragraphs [0049], [0102]; e.g., the scanning region may be illuminated for a partial chirp period, a single chirp period, or multiple chirp periods, depending on the implementation).
	Regarding claims 4, 11, and 20, Maleki discloses the method and the system of claims 3, 10, and 19, wherein the pair of chirps in the initial frame comprise a first chirp and a second chirp and the single chirp in the subsequent frame comprises a third chirp different or similar with the first chirp or the second chirp (paragraphs [0102], [0107]).
	Regarding claims 5, 12, and 13, Maleki discloses the method and the system of claims 4 and 11, wherein a frequency of the first chirp increases over time and a frequency of the second chirp decreases or remains constant (paragraph [0049]; e.g., optical chirp 600 includes an up-chirp portion 602 in which the frequency of the signal increases linearly with time) and (paragraph [0050]; e.g., a down-chirp portion 704 in which the frequency of the signal decreases linearly with time).
	Regarding claim 6, Maleki discloses the method of claim 1, wherein a duration of the initial frame exceeds a duration of the subsequent frame (paragraphs [0052], [0096]; e.g., Each of the optical chirps can also change in amplitude 906 (shown in dashed lines) during the duration of the chirp).
	Regarding claims 7 and 15, Maleki discloses the method and the system of claims 1 and 10, wherein the distance and velocity for the objects present in the field-of-view includes distance and velocity information for a single object present a single pixel in the field-of-view (paragraphs [0101], [0104], [0156]).
	Regarding claims 8 and 16, Maleki discloses the method and the system of claims 1 and 10, wherein the distance and velocity for the objects present in the field-of-view includes distance and velocity information for multiple objects present a single pixel in the field-of-view (paragraphs [0101], [0104], [0156]).
	Regarding claim 9, Maleki discloses the method of claim 1, wherein outputting the distance and velocity information of the at least one object present in the field-of-view comprises outputting the distance and velocity information of the object present in the field-of-view to another system of the automobile (paragraphs [0101], [0104], [0156]) and (paragraph [0172] see the LiDAR sensors are compact and may be positioned in various locations on the vehicle).
	Regarding claim 14, Maleki discloses the lidar system of claim 10, wherein a duration of the subsequent frame is less than a duration of the initial frame (paragraphs [0052], [0096]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648